DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant's election with traverse of Group I, non-derivatized CNSL, anacardic acid, CNSL is NOT the surfactant, the surfactant is ethoxylated CNSL, d-limonene in the reply filed on 9/28/20 is acknowledged.  The traversal is on the ground(s) that it is believed a search and examination of all the claims would place no undue burden on the Examiner.  This is not found persuasive because the various combinations of components do put a search and examination burden on the examiner because not all surfactants result in microemulsions, and, in some cases the CNSL is a surfactant and in others it is a solvent.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/28/20.

Priority
As previously set forth: The claims have priority of the provisional application dated 8/18/17.

Response to Arguments
Applicant argues one looking to Dismuke would not turn to Cui because Cui is not a microemulsion.  Applicant argues that combining two liquids which are not soluble does not necessarily result in an emulsion, rather the layers may stay separated.  Applicant argues the inclusion of a surfactant does not necessarily change this, as the amount and type affects whether an emulsion or microemulsion forms.  Thus, the Office has not demonstrated that Cui necessarily discloses emulsions or microemulsions.  Applicant argues the inclusion of a surfactant in Cui is optional, thus at least some embodiments are not emulsions or microemulsions and when Cui does use a surfactant only low amounts (1%) are exemplified.  Thus, Applicant argues Cui does not explicitly disclose emulsions or microemulsions and when a surfactant is used it is in an amount insufficient to form such.  Thus, one would not have turned to Cui.  Even if one had turned to Cui, one would not combine with Dismuke because Dismuke focuses on emulsions or microemulsions.  Applicant argues the overlap with Cui with the terpenes is only one in a list of possibilities therein and Cui discloses the cosolvent to be optional.
The Examiner disagrees.  Though two immiscible liquids may merely separate, a close look at the surfactants in Cui show many that overlap with that of the instant application.  Further, the instant application shows that 0.1-10% of surfactant is used to form the instant microemulsion.  Cui embraces a range from 0.1- 5 wt% [0042] and exemplifies 1 wt%.  Thus, it seems that when Cui uses those surfactants of the instant specification a microemulsion would implicitly form.  Though Cui may not always be an emulsion or microemulsion, one certainly seems embraced therein.  Further, regardless 
Applicant argues Leinweber does not cure the deficiencies of Cui and Dismuke.  Applicant argues one would not turn to Leinweber because Leinweber is not an emulsion or microemulsion.  Applicant argues Leinweber discloses that the compositions form emulsions or microemulsions in situ and the examples merely show how the composition will act in a wellbore.  Thus Applicant argues the compositions of Leinweber are not themselves emulsions or microemulsions, rather they may be capable of forming microemulsions or emulsions when added to a wellbore.  Such is distinct from the instant claims.  Applicant argues one would not have combined Leinweber with Dismuke because Dismuke focuses on emulsions and microemulsions and the compositions of Leinweber are not emulsions or microemulsions.  Applicant argues the 
The Examiner disagrees.  Regardless of whether the fluid of Leinweber is an emulsion or microemulsion, the surfactant aids in the solubilization and mobilization of oil in subterranean formations (abstract) that work well at elevated temperature and salt concentrations.  Thus there is motivation to combine with Dismuke and Cui.  Leinweber is not used to teach the microemulsion, Dismuke (or Cui in the other rejection) is.  The surfactant is capable of being used in a microemulsion, as shown by the Figure of Leinweber but this is merely another showing of analogous art.  E.G. Leinweber does not need to be a microemulsion to give a proper motivation to combine or to be analogous art.  One expects it would function as a surfactant that aids in the solubilization and mobilization of oil in subterranean formations regardless of whether it was in a microemulsion or not.  Thus, there is a reasonable expectation of success and Applicant’s arguments therein are not found persuasive.
Applicant argues, for reasons already argued above, that Cui does not meet the microemulsion requirements of the claim.
The Examiner disagrees.  The most qualitative argument above is drawn to the amount and type of surfactant used in Cui.  Since Cui embraces the amounts and types 
Applicant argues combination of Leinweber and Cui are not proper for reasons argued above.  The Examiner disagrees for reasons also set forth above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dismuke (US 2014/0338911) in view of Cui (US 2016/0200995).
Elements of this rejection are as previously set forth, reiterated below in italics.  Claim 4 is removed due to amendment.

Dismuke discloses microemulsion compositions for subterranean formations comprising water, a solvent, a surfactant and optional additives (abstract).  The surfactant may be a linear ethoxylated alcohol [0076-last 10 lines].  The solvent may include d-limonene [0064], a terpene.  
Dismuke includes elements as set forth above wherein the composition is used to aid in the recovery of oil from formations [0140] but does not disclose a cashew nut shell liquid therein.  Cui discloses compositions comprising cashew nut shell liquid (CNSL), and its derivatives, to decrease the viscosity of oils (abstract).  The composition further comprises a surfactant, cosolvent and water (abstract).  By decreasing the viscosity of the oil, it is easier to transport and store the oil (abstract).  One would recognize that by decreasing the viscosity of the oil in a subterranean formation such would aid in producing such from the well.  It is noted that Cui also discloses the use of water, a cosolvent such as a terpene, and surfactants such as alkyoxylated alcohols [0041] thus the compositions of Dismuke and Cui overlap in composition and use.  Since terpenes are used in Cui as a cosolvent, one expects the CNSL to be compatible with the terpene phase of Dismuke.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dismuke the use of CSNL or its derivatives, as taught by Cui, in order to aid in decreasing the viscosity of oil in the well to improve its production.
Elements above meet the requirements of claims 1, 2, 3 (wherein the ethoxylated CNSL is optional in claim 3), 5.  The CSNL of Cui can be a derivative of CSNL (abstract) as further required by claim 6.  

Claims 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dismuke in view of Cui in further view of Leinweber (US 2018/0291254).
Elements of this rejection are as previously set forth, reiterated below in italics.

Dismuke and Cui include elements as set forth above.  They do not disclose the use of a derivatized CNSL such as ethoxylated CNSL.
Leinweber discloses CNSL alkoxylate sulfate surfactants for use in enhanced oil recovery in wells (title).  The surfactant aids in the solubilization and mobilization of oil in subterranean formations (abstract) that work well at elevated temperature and salt concentrations [0023].  The surfactant may also be used in a microemulsion (Figure 1).  Thus, the surfactant would be compatible with the composition of Dismuke and would further improve the solubilization and mobilization of oil properties of the composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dismuke and Cui the use of CNSL alkoxylate sulfate surfactants, as taught by Leinweber, in order to further improve the solubilization and mobilization of oil in the formation.

Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui.
Elements of this rejection are as previously set forth, reiterated below in italics.  Claim 4 is removed due to amendment.

Cui includes elements as set forth above.  Cui discloses compositions that comprise cashew nut shell liquid, and its derivatives, a surfactant, a cosolvent and water (abstract).  The surfactant may be an alkoxylated alcohol [0041], the cosolvent may be a terpene [0043].  The surfactant may also be an alkyl sulfate, and alkylaryl sulfonate and others disclosed therein.  The alkoxylated alcohol, alkyl sulfate and alkylarlysulfonate surfactants overlap with those taught in the instant specification.
Cui includes elements as set forth above but does not explicitly disclose that the composition is a microemulsion.  Since the composition comprises water, which is not soluble with the cosolvent (terpene), and surfactants, it is the Examiner’s position the composition must be an emulsion.  Since the reference embraces the same surfactants as the instant specification it is the Examiner’s position that Cui also embraces microemulsions therein.  As such, Cui embraces, and thus renders prima facie obvious, all the requirements of claim 1.  Elements above further meet the requirements of claim 2, 3 and 4 wherein the ethoxylated cashew nut shell liquid is optional of claim 3.  The terpene discussed above meets the cosolvent requirements of claim 5 and the derivatives of CNSL above meet the requirements of claim 6.

Claims 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Leinweber.
Elements of this rejection are as previously set forth, reiterated below in italics.

Cui includes elements as set forth above.  Cui does not disclose the use of a derivatized CNSL such as ethoxylated CNSL.
Leinweber discloses CNSL alkoxylate sulfate surfactants for use in enhanced oil recovery in wells (title).  The surfactant aids in the solubilization and mobilization of oil in subterranean formations (abstract) that work well at elevated temperature and salt concentrations [0023].  The surfactant may also be used in a microemulsion (Figure 1).  Thus, the surfactant would be compatible with the composition of Cui and would further improve the solubilization and mobilization of oil properties of the composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Cui the use of CNSL alkoxylate sulfate surfactants, as taught by Leinweber, in order to further improve the solubilization and mobilization of oil in the formation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/Primary Examiner, Art Unit 1768